Citation Nr: 1742541	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  05-20 162		DATE
Advanced on the Docket
		

THE ISSUES

1.  Entitlement to service connection for major depressive disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ORDER

Service connection for major depressive disorder is denied.

A TDIU is denied.


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed major depressive disorder to his service-connected disabilities or to military service.

2.  The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for major depressive disorder are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from April 1951 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2004 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).   In the February 2004 rating decision, the RO continued the disability evaluation for gastroesophageal reflux disease with achalasia and peptic (duodenal) ulcer disease, status post vagotomy and pyloroplasty, status post Billroth-I hemigastrectomy, and status post Heller myotomy of the esophagus (GERD) as 30 percent disabling, and denied service connection for generalized anxiety disorder and major depressive disorder.  In the May 2014 rating decision, the RO denied a TDIU.

In a March 2010 rating decision, the RO granted service connection for generalized anxiety disorder secondary to service-connected GERD with an evaluation of 50 percent disabling effective June 20, 2003.  As this represents a full grant of the benefits sought, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

In a February 2012 decision, the Board denied service connection for major depressive disorder, to include as secondary to GERD, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  By an order signed August 2012, the Court set aside the Board's decision and remanded the case for readjudication in compliance with directives in a February 2012 Joint Motion for Remand.

In June 2013, the Board remanded this matter for further development and the case has been returned for appellate consideration.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7207(a)(2) (West 2014).


Veterans Claims Assistance Act of 2000

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.

In a February 2014 VCAA letter, the RO instructed the Veteran on the information needed to develop his TDIU claim and provided a VA Form 21-8940 for his completion and return.  The Veteran did not return the form or provide comparable sources of information.  The RO sent the Veteran VCAA letters in February and March 2014.  The Veteran has not provided any additional statements or other evidence showing how the symptoms of his service-connected disabilities prevent him from gainful employment.

The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran failed to cooperate to the full extent in the development of his TDIU claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Law and Analysis

The Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

1.  SERVICE CONNECTION FOR MAJOR DEPRESSIVE DISORDER

The Veteran contends that his major depressive disorder should be service-connected as secondary either to his service-connected generalized anxiety disorder or to his service-connected GERD.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

Also, a disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progression by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310(a), (b) (2016).  To establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Secondary Service Connection to Generalized Anxiety Disorder

The Board will consider first the Veteran's claim that his major depressive disorder is related to his service-connected generalized anxiety disorder.  The Veteran contends that the use of benzodiazepines to treat his service-connected anxiety disorder caused his major depressive disorder, and therefore, his major depressive disorder should be service-connected.

With respect to the first Wallin element, current disability, the December 2005 VA examination report lists a diagnosis of major depression.  The November 2013 VA examination report lists a diagnosis of major depressive disorder, full remission, and the April 2014 VA examination report lists a diagnosis of major depressive disorder, in remission.  With respect to the second Wallin element, service-connected disability, the Veteran is service-connected for generalized anxiety disorder associated with GERD.  Therefore, the first and second Wallin elements are met.

Regarding the crucial third Wallin element, medical evidence of a nexus between the service-connected disease or injury and the current disability, the Board notes that the question presented in this case, i.e., the relationship, if any, between the Veteran's current major depressive disorder and his use of benzodiazepines to treat his service-connected anxiety disorder, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In May 2011, the Veteran's representative presented material in support of the proposition that the side-effects of benzodiazepines, a class of medications used to treat anxiety, may cause depression.  The Veteran's medical records and VA examination reports, e.g., December 2005 and November 2013, show that the Veteran was prescribed benzodiazepines.

The examiner performing the November 2013 VA examination interviewed the Veteran, did an extensive review of the Veteran's claims file and mental health treatment records, and reviewed the material presented on benzodiazepine side-effects.  The Veteran was diagnosed as having anxiety disorder, NOS, and major depressive disorder, full remission.

During the examination, the Veteran stated that he believed his depression has come and gone since around the 1980s after he had a work-related back injury and had to retire.  He reported that his mood had gradually improved over the past two to three years, which he believed was related to separating from his wife and a change in living situation.  He stated that things were fine now and that he was not sure why he was at the examination.

The examiner opined that it was less likely than not that the Veteran's major depressive disorder was caused by the side-effects of prescribed benzodiazepines; rather, the cause was more likely than not multifactorial in nature.  There had been an exacerbation of depression symptoms in 2008-2009, which corresponded to marital problems, and the symptoms improved after the Veteran separated from his wife.  The Veteran stated that the onset of depression related to his inability to work after a back injury in 1974, but he was not treated with benzodiazepines before 1983, thereby refuting the claim that the major depressive disorder was caused by the prescribed drugs.  Additionally, the examiner pointed out that the Veteran was also prescribed Oxycodone and Gabapentin for chronic pain which have similar side effects in terms of nervous system depression.

Addressing the attorney-provided material directly, the examiner pointed out that the article targeted the observation of "depressive symptoms," which is not the same thing as a clinical diagnosis of major depressive disorder.  Furthermore, the authors acknowledged that a limitation of the study was the observational character of it, which limited the ability to prove causality as a randomized controlled trial could.

The examiner also opined that it was less likely than not that the Veteran's major depressive disorder had been aggravated by the use of prescribed benzodiazepines because the depression was presently in remission despite the ongoing use of benzodiazepines for the treatment of his anxiety.  The recorded diagnosis in the report of the April 2014 VA examination is major depressive disorder, in remission,
thereby confirming that the Veteran's disability is in remission.

The Board considers the medical nexus opinion contained in the November 2013 VA examination report to be probative because it was definitive, based upon an examination of the Veteran, a complete review of the Veteran's entire claims file, a complete review of the Veteran's mental health treatment records, and the examiner provided a detailed rationale for the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 447-8 (2000).  Notably, there is no competent evidence contrary to this opinion of record and the earlier VA and private opinions mirror the VA examiner's conclusion.  Therefore, the third Wallin element, medical nexus, is not met, and secondary service connection to generalized anxiety disorder fails on this basis.

Secondary Service Connection to GERD

Next, the Board will consider the Veteran's claim that his major depressive disorder is related to his service-connected GERD.  As stated above, the first Wallin element, current disability, is met.  With respect to the second Wallin element, service-connected disability, the Veteran is service-connected for gastroesophageal reflux disease with achalasia and peptic (duodenal) ulcer disease, status post vagotomy and pyloroplasty, status post Billroth-I hemigastrectomy, and status post Heller myotomy of the esophagus (GERD).  Therefore, the first and second Wallin elements for secondary service connection are met.

Regarding the crucial third Wallin element, medical evidence of a nexus between the service-connected disease or injury and the current disability, the Board notes that the question presented, i.e., the relationship, if any, between the Veteran's current major depressive disorder and his service-connected GERD, again, is essentially medical in nature, and the Board is prohibited from exercising its own independent judgment.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In March 1980, Dr. M.L.L. examined the Veteran for a psychiatric evaluation and reported that the Veteran's nervous difficulties became symptomatic and bothersome in 1975 in association with his stomach distress.  The Veteran described recurrent but very brief mood swings since leaving work in 1976 after a work-related back injury in 1974.  The periods of depression would last from a few hours to a few days and recur every four to eight weeks.  It was noted that the future looked dim to the Veteran because of his limited activity as a result of his back pain.  It was opined that the Veteran was suffering from a mild posttraumatic neurosis with features of both anxiety and reactive depression.  Both the anxiety and depressive symptoms appeared to have occurred in reaction to the pain and disability created by the back injury and, consequently, the posttraumatic neurosis was recognized as causally related to the 1974 back injury.

In October 1981, Dr. A.L.D. reported on an examination of the Veteran to the State of Ohio Industrial Commission.  (Docketed as received March 27, 1961, pp. 1, 11, 12.)  The Veteran reported that he had wide mood swings with more days of depression than days in which he felt happy and secure.  This began after it was necessary for him to quit work due to his back injury.  The Veteran expressed a great deal of hostility toward the Industrial Commission because of the number of physicians he had to see.  Dr. A.L.D. opined that the Veteran was suffering with moderately severe posttraumatic delayed stress reaction including features of depression, anxiety, and sexual impotence.  He continued:  "Considering this patient's somewhat primitive background and lack of sophistication and security, I feel he made a fairly good adjustment emotionally until the industrial injury in 1974, which directly caused his present emotional state."

In a March 1982 order, the State of Ohio Industrial Commission found the Veteran permanently and totally disabled due to acute lumbosacral strain, aggravation of a pre-existing degenerative osteoarthritic condition, and posttraumatic neurosis with depression.  (Docketed as received March 27, 1961.)

In an attached December 1980 Specialist's Report, it was noted that the Veteran reported that his situation had been compounded by changes in personality since his accident; since retirement he began showing evidence of depression and feelings of being isolated from others.  He worried a great deal and had difficulty relaxing.  The Veteran reported being increasingly more irritable and losing his temper on occasion.  Since his injury, his circle of friends was limited and he was essentially confined to members of his family.  The Veteran reported that his attorney had referred him to a psychiatrist, Dr. M.L.L., whom he had seen for the past three months.  He reported being told that he was depressed and that it was caused by his back problem.

In an attached January 1981 Physician's Report Supplemental, it was noted that the Veteran reported his chief complaint as having a herniated disc with nerve root compression, having heart problems, and having stomach problems.  He reported that this affected his nerves and he got really depressed and irritable.  The examiner noted that the Veteran had experienced changes in disposition, particularly since his forced retirement, having feelings of isolation, depression, and feelings of uselessness.  It was opined that these changes were characteristic of features of regression secondary to forced retirement.  Impressions were those of a posttraumatic neurosis with depression secondary to injury.

In an attached September 1981 Specialist's Report, it was noted that the Veteran had been depressed and finding it difficult to cope with the situation and being aggravated with doctors being undecided as to whether to operate on his back.

After the initial evaluation of the Veteran in relationship to the Industrial Commission case, Dr. A.L.D. began treating the Veteran in February 1983 and wrote a letter in September 1983 concerning that care.  (Docketed as received March 27, 1961, pp. 18-19.)  The diagnosis was posttraumatic stress disorder with features of depression, anxiety, panic, and somatization reaction.  Due to an increase in feelings of panic and depression, the Veteran had been hospitalized in June 1983.  The Veteran had appointments twice a week because of the severity of his symptomatology and, Dr. A.L.D. stated that at times it took a great effort to keep the Veteran from totally regressing and again needing hospitalization.

VA psychiatrist Dr. B.L. noted in his May 2003 progress notes that he invited the Veteran to discuss his military experiences, especially in regards to his GERD.  Dr. B.L. opined:  "There is very little doubt in my mind that his depression and anxiety are directly related to his GI problems."  (CAPRI received February 10, 2004.)

In June 2003, Dr. B.L. noted that he took a more detailed military history from the Veteran, and opined:  "What seems to be missing from this record is the relationship between his anxiety and the development of UGI symptoms in the first place and the subsequent depression over the persistence of symptoms necessitating at least three hospitalizations and radical surgical intervention."  Dr. B.L. stated that he agreed with the Veteran that his persistent GERD symptoms were related to the Veteran's military experience.  Dr. B.L. stated in progress notes later that month that he had felt that the Veteran was nervous and depressed largely as a result of the Veteran's medical problems, and he had not realized the depth and severity of the Veteran's stomach problems, the conditions under which they appeared, and how the Veteran's psychiatric disturbances were directly related to his military experiences.

The Veteran was afforded a VA examination in November 2003, the report of which notes that the Veteran experienced significant GERD issues while in service in 1953 and that he suffered from back pain due to an industrial accident in 1974.  It was noted that the Veteran was no longer able to work after 1976 due to back disability.  The Veteran reported that he had been hospitalized for approximately two weeks in 1988 due to depression.  The Veteran stated that his depression began primarily after his industrial accident in 1974; he had difficulty adjusting to the situation of forced retirement.  The examiner concluded that the Veteran's depressive symptoms essentially began after the Veteran's work-related accident in 1974 so it would be difficult to state that the Veteran's GERD would be the cause of the depression.  To form the opinion, the examiner also reviewed the Veteran's claims file and medical records.

In an April 2005 progress note, Dr. B.L. described the Veteran's follow up visit as one for medication to treat anxiety and depression due to multiple factors, "not the least of which [was] his severe long term gastroesophageal disease."  Dr. B.L. recounted the Veteran's medical history from his service treatment records and the course of the Veteran's disability compensation claim for GERD and the subsequent claim for service connection for anxiety and depression.  (CAPRI received May 30, 2005.)

Dr. B.L. opined that the RO had the impression that he was the only physician noting the effect of the Veteran's upper gastrointestinal problems with his mood and anxiety and vice versa.  He laid out how the various psychiatrists who saw the Veteran during his Industrial Commission case connected the Veteran's anxiety and gastrointestinal problems.  Dr. B.L. concluded, essentially, that the Veteran's gastrointestinal issues, anxiety, depression, and all his other medical issues were all together, impacting each other.

The Veteran was afforded a VA examination in December 2005 during which the Veteran reported that the first time he saw a psychiatrist was after his industrial accident.  This was at the behest of his workers compensation lawyer and the Industrial Commission.  In the integrated summary and conclusions of the examination report, the examiner stated that the Veteran's prior records significantly support his psychological distress as being initially caused by his back injury in February 1974.  The Veteran's wide mood swings began after the Veteran had to quit work in 1976.  The examiner did a detailed review of the medical evidence in the Industrial Commission case.  The examiner concluded that the Veteran's past medical and psychiatric records did not support that the Veteran's psychological distress was caused by his gastrointestinal disorders that originated while in service.  To form the opinion, the examiner also reviewed the Veteran's claims file and medical records.

In January 2006 progress notes, Dr. B.L. noted that the Veteran took a lot of medication to manage his anxiety and depression and that the VA examiner during the December 2005 examination did not respond to the obvious that the Veteran was diagnosed with gastric distress shortly before leaving service and had innumerable painful medical procedures since.  Dr. B.L. opined that the Veteran qualified for more compensation.  

Upon the Veteran's request, in March 2006, Dr. B.L. responded to the RO's denial of service connection for the Veteran's psychiatric disorders.  (CAPRI received March 10, 2006.)  Dr. B.L. stated that the Veteran reported gastric problems before leaving service and since then the Veteran has suffered numerous procedures and operations related to gastric problems.

The Veteran was afforded a VA examination in February 2009 during which the examiner interviewed the Veteran, reviewed the Veteran's claims file and medical records, and military records.  The examiner noted that the Veteran had been hospitalized three times in the previous year for depression and suicidal ideation and that the Veteran was hospitalized for same directly after the examination, making it three times in three months.

The Veteran reported that his stomach started bothering him while in Germany and that he went to sick call complaining of his ulcer, anxiety, and depression.  He was prescribed antacids for the ulcer, and did not receive any treatment for the psychiatric issues.  The Veteran admitted that notation of a complaint of anxiety or depression was not in his service treatment records.  The Veteran indicated that he was currently under the care of a psychiatrist.  The Veteran reported having panic attacks every day; the outside world was out to get him; and he felt safe in the hospital.  When discussing the topic of irritability, the Veteran stated that the only thing that irritated him was all the fighting and hassling with VA.  The examiner noted that the Veteran had made the same comment about the Industrial Commission.

The Veteran reported that he had had a PET scan and MRI to evaluate cognitive issues, the results of which were not conclusive.  The Veteran reported that he had had several surgeries related to his GERD and blood clots in his lungs.  The Veteran also talked about his chronic back pain and mobility issues.  The examiner noted that the Veteran had a number of medical issues and even more medical concerns over which the Veteran worried.  The examiner observed that the Veteran was unable to separate discussing his depression from his anxiety from his stomach problems and was generally vague in describing symptoms.

The examiner made the diagnoses of major depressive disorder and generalized anxiety disorder.  It was the examiner's opinion that it was less likely than not that the Veteran's major depressive disorder was proximately due to the Veteran's GERD.  The examiner noted that during the examination the Veteran asserted that his GERD, anxiety, and depression all started at the same time while he was on active duty in Germany, but there were no indications in the Veteran's medical records of psychiatric treatment until the Veteran filed the disability claim with the Industrial Commission.  In relationship to that claim, several doctors opined that the Veteran's depression was secondary to his work-related back injury and forced retirement, and the Veteran was deemed disabled due to his back injury as well as posttraumatic neurosis with depression secondary to the back injury.  The examiner noted that all records suggest that there was a dramatic change in personality after the Veteran was injured.

The examiner also opined that it was less likely than not that the Veteran's major depressive disorder had been chronically worsened by the Veteran's GERD.  The examiner stated that while there likely had been different points when the GERD had been more troubling and contributed to the depression, there was no evidence that his major depression had been chronically worsened or permanently aggravated/increased beyond the natural progression of the illness.  The examiner used that day's examination as an example by noting that the Veteran's depression was severe enough to require immediate hospitalization but his GERD complaints were relatively mild.

During a November 2013 VA examination, the Veteran reported that he believed his depression had come and gone since around the 1980s, when he started having back problems and could not work.

In weighing evidence, the Board may place greater weight on one physician's opinion over another depending upon factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-04 (2008).

Here, although Dr. B.L. questioned the Veteran specifically about his in-service medical history and he reviewed the claims file, including the evidence from the Industrial Commission case, the Board affords Dr. B.L.'s opinions little probative weight because, in a conclusory manner, he treated the Veteran's anxiety and depression as a single condition without providing a rationale as to why they individually were related to the Veteran's GERD.  Based upon a more parsed analysis provided in the February 2009 VA examination report, relying on medical evidence as much as the Veteran's statements, the Veteran's anxiety disorder has since been service connected secondary to his GERD.  The evidence of record, however, requires a different conclusion as to the Veteran's depression.

The Board affords the medical opinions of Drs. M.L.L. and A.L.D. and the opinions stated in the December 1980 Specialist's Report, January 1981 Physician's Report Supplemental, and September 1981 Specialist's Report-all used to support the Industrial Commission order-great probative weight as to the etiology of the Veteran's depression because they were formulated near in time to the life changing event of the Veteran's back injury, their consistency indicates factual accuracy, and the conclusions were consistent with what the Veteran reported.  See Prejean v. West, 13 Vet. App. 444, 447 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").

In making determinations, the Board must also fully consider the lay assertions of record.  In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See 38 C.F.R. § 3.159(a)(2) (2016); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1376-77.

The medical records from the Industrial Commission case show that the Veteran reported during his initial psychiatric consultations that he suffered intractable pain and impotence from his back injury as well as isolation from friends after he was forced into retirement.  The Veteran had the best knowledge of his perception of his back injury and other medical ailments and how they made him feel, so his statements are competent.

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see, e.g., Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The evidence shows that, with the exception of during the February 2009 VA examination, the Veteran consistently reported that his depression started after and because of his back injury.  At the time of the Industrial Commission case, the Veteran was totally disabled physically so the Veteran's interest in creating a psychiatric component to the claim appear minimal.  The Veteran stated that he had not had any psychiatric care previously and he attributed his mental health issues to the life changes wrought by his back injury.  The Board finds these statements most credible because they were made in the course of seeking treatment.  See Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994) (drawing the distinction between statements made for the purpose of receiving treatment and those made for the purpose of seeking compensation).  Because of their consistency, the Board likewise finds credible the Veteran's statements made during the November 2003, December 2005, and November 2013 VA examinations.

On the other hand, the Board does not find credible the Veteran's statement made during the February 2009 VA examination that he reported to sick call while in service for anxiety and depression.  This assertion is contrary to the evidence of record and it was made after many years of adjudication of this claim.

The Board affords great probative weight to the nexus opinions contained in the November 2003, December 2005, and February 2009 VA examination reports.  Each of them was based upon an examination of the Veteran, a review of the claims file, and the Veteran's medical records.  The conclusions drawn by the examiners were supported by the evidence of record and were explained by adequate rationales.  Unlike Dr. B.L., the VA examiners distinguished and addressed the etiologies of the Veteran's anxiety and depression separately.  Specifically, in the February 2009 VA examination report, the examiner pointed out that while the Veteran's depression was severe enough to require hospitalization directly from the examination, the Veteran's GERD symptomatology was not particularly distressing at that time.  This appears to be consistent with Dr. A.L.D.'s report of experience in 1983 after the Veteran had been hospitalized in June 1983 for panic and depression without a reported connection to the Veteran's GERD.

Therefore, the Board finds that the preponderance of the competent, credible, and probative evidence establishes that the Veteran's major depressive disorder is less likely than not caused or aggravated by the Veteran's service-connected GERD.  Because the third Wallin element, medical nexus, has not been met, the claim fails on this basis.

Direct Service Connection

Although the Veteran has claimed service connection for his major depressive disorder on a secondary basis to his service-connected disabilities, to afford the Veteran all possible benefits, the Board will also consider his claim on a direct basis.  As noted above, the Veteran has a current diagnosis of major depressive disorder, and therefore, the first Holton element is accordingly met.

With respect to the second element, in-service incurrence or aggravation of a disease or injury, a review of the Veteran's service treatment records is negative for any complaints, treatment, or diagnosis of a depressive disorder or any other acquired psychiatric disorder.  In fact, with the exception of during the February 2009 VA examination, the Veteran has denied being depressed while in service and prior to his back injury in February 1974.  For the reasons stated above, the Board does not find the Veteran's claim credible that he reported to sick call for anxiety and depression while in service as he stated during the February 2009 VA examination.  Therefore, the second Holton element is not met, and direct service connection fails on this basis.

Based upon the foregoing, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. §§ 501, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

2.  TDIU

The Veteran contends that he is unemployable due to his service-connected generalized anxiety disorder and GERD.  In a February 2010 letter, to support his TDIU claim, the Veteran's representative cited the Veteran's daily panic attacks and inability to go out alone, as reported during the February 2009 VA examination.

When the schedular rating is less than total, a total disability rating for compensation may be assigned, when in the judgement of the rating agency, the claimant is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  Such assignment may be assigned if there is only one disability ratable at 60 percent or more or if there are two or more disabilities such that at least one disability is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  The existence or degree of non-service-connected disabilities or previous unemployment status will be disregarded where the percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the claimant unemployable.  Id.  Marginal employment shall not be considered substantially gainful employment.  Id.; see Cantrell v. Shulkin, 28 Vet. App. 382 (2017).

In the event the claimant is unable to secure or follow a substantially gainful occupation due to service-connected disabilities but fails to meet the percentage standards, the matter should be submitted for extra-schedular consideration by the Director, Compensation Service.  38 C.F.R. § 4.16(b) (2016).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2016).

In this case, the Veteran is service-connected for gastroesophageal reflux disease with achalasia and peptic (duodenal) ulcer disease, status post vagotomy and pyloroplasty, status post Billroth-I hemigastrectomy, and status post Heller myotomy of the esophagus (GERD) evaluated as 30 percent disabling and generalized anxiety disorder as secondary to GERD evaluated as 50 percent disabling, with a combined evaluation of 70 percent disabling.  Therefore, the Veteran's service-connected disabilities satisfy the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a) (2016).

The question for the Board, then, is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The Board finds that the preponderance of the competent, credible, and probative evidence of record establishes that the Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation.

As shown in the December 1980 Specialist's Report to the State of Ohio Industrial Commission and as noted in the December 2005 VA examination report, after discharge from service, the Veteran ran a finishing machine and managed a service station for an oil company.  His last employment had been for ten years as a heavy duty truck mechanic, which he left in 1976 after being disabled due to a work-related back injury.  The Veteran attained a seventh grade education.  During the February 2009 VA examination, the Veteran denied having any further schooling after separation from service.

At the conclusion of the February 2009 VA examination, the Veteran was hospitalized due to suicidal ideation.  During the examination, the Veteran reported that he had daily panic attacks, worried about his health, and that he would not go anywhere alone because he was afraid that Alzheimer's would strike him down at any time.  The examiner opined that the Veteran's symptoms would likely have a severe impact on his social and occupational functioning and that motivation, energy level, anhedonia, inability to think, depressed mood, and recurrent suicidal ideation would prevent the Veteran from obtaining and maintaining employment.

The Veteran was afforded a VA examination in November 2013, during which the Veteran reported that his doctor had him on the right medications and that his depression was much better.  He reported that his mood had gradually improved during the past two to three years.  He attributed this to having separated from his wife.  He stated that things were fine and that he was not sure why he was being examined.  The Veteran denied having panic attacks and reported that his level of interest in things and energy level were pretty good most days.  He denied periods of tearfulness or feelings of hopelessness, and he was positive about the future.  The Veteran reported that he did not have a problem with making decisions.  The examiner opined that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

In an April 2014 letter, a vocational stated that he had performed a recent vocation assessment of the Veteran.  The expert stated that he had determined that the Veteran was permanently and totally occupationally disabled as a result of his service-connected disabilities.  The expert based this upon the Veteran's report of having daily panic attacks and that medical documentation found that the Veteran had occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  The expert opined that either one of these conditions would preclude the Veteran from performing work activity on a consistent basis.

In April 2014, the Veteran was afforded a VA examination for esophageal conditions for the specific purpose of TDIU.  The examiner noted that the Veteran took medication daily for GERD and esophageal achalasia.  The Veteran's symptoms of GERD were noted as infrequent episodes of epigastric distress; pyrosis; reflux; and regurgitation.  It was noted that the Veteran had esophageal stricture, spasm, and diverticula that were asymptomatic and amenable to dilation.  The examiner noted an August 2011 esophagram report that showed persistent achalasia with failure of relaxation of the distal esophageal sphincter and to and from motion in the distal esophagus.

The examiner noted that the Veteran last worked in 1974, being permanently totally disabled due to his work-related back injury.  It was also noted that the Veteran's GERD symptoms had improved since esophageal dilation in 2012.  The examiner opined that the Veteran's GERD and related conditions did not impact his ability to work.  It was noted that the Veteran had not had incapacitating episodes due to signs or symptoms of any stomach or duodenum condition.  It was the examiner's medical opinion that the Veteran did not have functional limitations when considering his service-connected GERD-related disability.

In April 2014, the Veteran was afforded a VA examination for duodenal conditions for the specific purpose of evaluating TDIU.  The examiner noted that the Veteran took daily medication for a duodenal ulcer.  It was noted that he had four or more episodes per year of symptoms that were not severe and lasted less than one day.  Additionally, it was reported that the Veteran experienced abdominal pain at least monthly that was only partially relieved by standard ulcer therapy.  It was noted that the Veteran did not have incapacitating episodes.  Additionally, he did not have residuals from vagotomy with pyloroplasty or gastroenterostomy.  It was the examiner's medical opinion that the Veteran did not have functional limitations when considering his service-connected GERD-related disability.

In April 2014, the Veteran was afforded a VA examination for mental disorders for the specific purpose of evaluating TDIU.  The report showed diagnoses of unspecified anxiety disorder and major depressive disorder, in remission.  It was noted that because the depression was in remission that all symptoms were attributable to anxiety.  The examiner opined that the Veteran's anxiety caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or; symptoms controlled by medication.

As he had done during the November 2013 VA examination, the Veteran reported that his medications were fine-tuned and that things were going fine.  The examiner noted that the Veteran's living arrangements had not changed since the last VA examination, and the Veteran reported being very pleased living with his son, taking care of the house and outside while his son travelled for work.  The Veteran reported feeling much quieter being separated from his wife and that in terms of divorce, he did not care what happened so long as he did not have to see her.  The Veteran reported that he still drives and that he had bought a new car.  The Veteran reported that his mood was good most days, and he denied having panic attacks.  He reported that his interest in things and energy level were good on most days, and sometimes he went fishing.  He reported liking to go to the grocery store that had battery-operated carts.  He reported rarely feeling irritable and he was able to use the Internet and his own cell phone.

The examiner noted that the Veteran's work status had not changed since the November 2013 examination.  The Veteran reported still receiving mental health treatment at VA and that things were going fine.  He did not want any changes to his medications because they were fine-tuned and things were going fine.  The Veteran reported sleeping seven to eight hours a night, and that he slept without interruption.  According to the Veteran, he moved around the house a lot, enjoyed sitting on the porch watching the lake, and watching television.  He remained independent with activities of daily living and managed his own finances.

The examiner noted that the Veteran reported having mild problems with attention and concentration and that he scored 28/30 on the Montreal Cognitive Assessment (within normal limits).  The examiner noted that the Veteran's mood symptoms were improved since his last examination and that this was congruent with treatment notes from the Veteran's treating psychiatrist.  It was also noted that due to mood stability the Veteran was not seeing his treating psychiatrist as often.  The examiner opined:  "With regard to his anxiety disorder only, the Veteran's ability to perform day to day activities, especially in a work setting is within normal limits."  The examiner recounted positively the responses the Veteran gave to the hypothetical of being confronted with criticism by a boss versus a stranger and detailed the Veteran's stories of engaging with neighborhood children using a short-cut through the property.

The Board has the responsibility of weighing the conflicting medical opinion contained in the vocational expert's April 2014 letter against the medical opinions in the various April 2014 VA examination reports.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  The Board affords the vocational expert's letter no probative weight because it appears to be a conclusory statement about an underlying report that the Veteran's representative did not present.  Nevertheless, without the benefit of the report, it appears to the Board that the vocational expert's opinion was centered on the contents of the February 2009 VA examination report without consideration of the Veteran's subsequent improved mental health status as evidenced in the November 2013 VA examination report.  Additionally, the vocational expert did not have the benefit of the April 2014 VA examination reports.  The anchoring fact to the vocational expert's opinion was the Veteran's claim that he had daily panic attacks, but during both the November 2013 and April 2014 VA examinations, the Veteran denied having panic attacks.  Furthermore, the vocational expert focused on the period during which the Veteran's marital conflict was at a maximum, a situation that once resolved, resulted in pronounced improvement in the Veteran's mental health status.

In light of the other evidence, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.  As to the Veteran's GERD symptoms, the examiner opined in the April 2014 VA examination report that there would be no impact on the Veteran's ability to work, and it was noted that his symptoms were controlled with daily medication.  As to the Veteran's anxiety symptoms, the examiner indicated in the April 2014 VA examination report that, overall, the Veteran's ability to perform day to day activities, including work, were within normal limits.  See Prejean v. West, 13 Vet. App. 444, 447 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").  When read together, the February 2009, November 2013 and April 2014 VA examination reports show that prior to the Veteran separating from his wife, his anxiety and depression symptoms were severe, requiring hospitalization.  After the separation and a change in the Veteran's living arrangements as well as adjustments in medication, the Veteran returned to full functioning, including engaging with others, driving on his own, and living independently when his son was traveling for work.

In making this determination, the Board does not overlook the Veteran's contention that a TDIU is warranted in this case.  A veteran is competent to provide evidence about the symptoms he experiences, and thus the Veteran's lay statements about the impact of his anxiety and GERD on his employability are relevant considerations in determining entitlement.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, without appropriate medical training and expertise, which the Veteran has not demonstrated, he is not competent to assess the impact of his disabilities, both service-connected and not, on his employability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  As such, the Board lends greater probative value to the medical opinions of record.

Further, the Veteran's own statements tend to contradict his tacit implication that entitlement to TDIU is warranted in this case.  During the February 2009 VA examination, the Veteran reported having daily panic attacks and being unable to go anywhere alone due to fear of Alzheimer's coming upon him.  Since separating from his wife and having an adjusted medication regime, however, the Veteran consistently denied having panic attacks during the November 2013 and April 2014 VA examinations.  During the April 2014 VA examination, the Veteran reported that he was still driving and had gotten a new car.  As such, the Veteran's statements do not reliably establish that his service-connected disabilities and their symptoms have caused such functional impairment as to render the Veteran unemployable.

Based upon the foregoing, the Board finds that the preponderance of the competent, probative evidence of record does not establish that the Veteran's service-connected disabilities render him unable to secure and follow all forms of substantially gainful employment consistent with his educational background and occupational experience.  As such, entitlement to a TDIU is denied.


As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. §§ 501, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  Veteran



Department of Veterans Affairs


